Citation Nr: 0305996	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-08 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left knee disability due to VA surgical treatment.

2.  Entitlement to an increased evaluation for isolated left 
peroneal nerve palsy, evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota.  The Board remanded this 
matter to the RO in March 2001 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.

The Board notes that its decision of March 2001 denied 
entitlement to service connection for a left knee disability 
on a direct basis.  However, at that time, the Board also 
directed that additional development be undertaken to 
determine if the left knee disability was a consequence of VA 
surgical treatment.  Accordingly, the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left knee 
disability remains before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not sustain additional disability of the 
left knee due to VA surgical treatment performed in April 
1997.

3.  The veteran's isolated left peroneal nerve palsy is 
manifested by some sensory deficits and mild pain.

4.  The veteran's isolated left peroneal nerve palsy is not 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left knee disability due to VA surgical treatment have 
not been met.  38 U.S.C.A. §§ 1151, 1155, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.358 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for isolated left peroneal nerve palsy have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.124a, 
Diagnostic Code 8523 (2002).

3.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the February 1998, September 1998, and January 2003 
rating decisions, the January 1999 Statement of the Case, and 
the April 2000, May 2000, May 2002, and January 2003 
Supplemental Statements of the Case. 

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his claims.  
In the Statement of the Case and Supplemental Statements of 
the Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claims.  In 
addition, the March 2001 Board remand and a January 2002 
letter from the RO specifically informed the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decisions, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered VA and private medical reports and afforded 
the veteran VA examinations.  The veteran did not request a 
personal hearing.  In addition, the Board remanded this 
matter for additional development that was accomplished.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




I.	38 U.S.C.A. § 1151

The veteran believes that his current left knee disability is 
due to VA surgical treatment performed in April 1997.  When a 
veteran suffers additional disability or death as the result 
of training, hospital care, medical or surgical treatment, or 
an examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151 (West Supp. 2002); 38 C.F.R. § 3.358 (2002).  

For claims filed on or after October 1, 1997, the veteran 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  However, in this case, as the 
veteran filed his claim prior to October 1, 1997, he need not 
show fault on the part of VA.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

In relation to the present appeal, the record shows that the 
veteran underwent a left total knee arthroplasty due to 
degenerative joint disease in April 1997.  He was observed to 
be several years status post left proximal tibial osteotomy.  
The veteran tolerated the procedure well, with no 
complications, and had a routine postoperative course.  The 
incision was benign at discharge, and circulatory, sensory, 
and motor functions were intact.  The x-ray report found 
status post left total knee arthroplasty without evidence of 
complication.  

Orthopedic follow-ups in the subsequent months noted an 
increased range of motion and normal progression of the left 
knee.  A September 1997 x-ray report found postoperative 
previous left tibial osteotomy, stable since June 1997, 
postoperative left total knee prosthesis, stable since June 
1997, and moderate anterior joint effusion.

In an October 1997 orthopedic consultation report, Brian T. 
Briggs, M.D., wrote that the veteran had complained of 
continued pain over the lateral and anterior aspects of the 
knee since his surgery.  Physical examination found a mild 
limp favoring the left side, a well-healed surgical incision, 
slight effusion, cutaneous atrophic changes laterally, and 
range of motion from 5 to 6 degrees of extension through 90 
to 95 degrees of flexion.  Mild patellofemoral crepitus and 
tightness of the patellofemoral joint and patellar tendon 
were present.  The x-ray report disclosed left total knee 
arthroplasty and patella infra with lateral patellar tilting.  
There was also extensive arthrosclerosis.  The impression was 
left total knee arthroplasty with residual pain associated 
with (a) patella infra and patellofemoral scarring; (b) 
lateral patellar tilting; (c) previous proximal tibial 
osteotomy.  Dr. Briggs opined that the greatest finding was 
the contracted patellar tendon with patella infra and lateral 
patellar tilting.  The prosthesis was otherwise satisfactory.  

The veteran was readmitted to the VA hospital in February 
1998 due to polyethylene insert failure, left total knee 
arthroplasty.  The veteran underwent a left knee arthrotomy 
with exchange of the polyethylene insert.  It was noted that 
the veteran had had gradually increasing pain and recurrent 
effusions since his knee replacement surgery.  Exploratory 
surgery found failure of the tibial component with excessive 
wear of the medial compartment and wear of the lateral 
compartment.  There was frank synovial reaction.  A medial 
release was performed, as well as a lateral release due to 
the patella tracking laterally.  Postoperatively, a large 
hemarthrosis developed and was tapped.  A hemarthrosis 
remained but was soft in nature and the veteran was more 
comfortable.

An April 1998 x-ray report found a very large joint effusion 
associated with the total left knee arthroplasty.  There was 
no loosening or dislocation.  At a June 1998 VA examination, 
the veteran reported that he continued to have pain and 
swelling after his two knee surgeries.  Range of motion was 
measured to 110 degrees and the veteran complained of pain 
with full extension and flexion.  The left knee exhibited 
moderate to severe fluctuant swelling anteriorly and 
anterolaterally.  The veteran was assessed with residual 
joint effusion and loss of motion status post knee surgery.

At orthopedic follow-ups from July 1998 through April 1999, 
the veteran continued to have some mild swelling of the left 
knee.  A July 1998 x-ray report showed a decrease of the 
joint effusion, and an April 1999 x-ray report noted stable 
left total knee arthroplasty.

In January 2000, E. Alan Williams, M.D., wrote that the 
veteran underwent a revision of the patellar component of his 
left total knee arthroplasty in January 2000.  A bony 
impingement on the patella was present and had been the cause 
of the pain.  The patella was trimmed down and a large 
component resited.  The veteran reported that his left knee 
symptoms were improved significantly.  A January 2000 x-ray 
report from Lake Region Hospital showed a stable left knee.  
In April 2000, the veteran was seen for follow-up and Dr. 
Williams stated that he had degenerative arthritis of both 
knees.  

At an April 2002 VA examination, the examiner reviewed the 
Board's remand instructions and the veteran's medical history 
in detail.  The veteran was currently employed part-time at a 
sugar beet factory and had returned to work two years ago.  
He worked as a sugar bin operator and his work was mainly 
sedentary.  The veteran reported that he could walk quite a 
way and walked his dog a few times each day.  His ability to 
sit and stand for prolonged periods of time was mostly 
affected by his left foot.  He used no assistive devices and 
received no medical treatment for the left knee.  

The veteran reported a history of left knee pain and 
swelling, but stated that his left knee was now fairly good.  
The veteran rated his left knee pain as 2 to 4, and fairly 
constant throughout the day.  He also reported constant 
swelling of the knee that did not vary.  He had no flare-ups.  
Upon examination, both knees exhibited moderate effusion and 
range of motion from 0 to 110 degrees.  Tenderness was 
present at the left knee over the flare of the medial tibial 
condyle and at the neck of the left fibula.  Varicose veins 
were present throughout the left leg.  The veteran did not 
exhibit significant pain, loss of strength, increased 
fatigability, or incoordination with movement.  Patellar 
tracking was normal and there was no ligamentous instability.  
Muscle bulk was normal and symmetrical.  The veteran was 
diagnosed with status post total left knee arthroplasty for 
degenerative joint disease, status post patellar component 
revision, bilateral knee effusions, and varicose veins.  

The examiner summarized that the veteran had mild to moderate 
left knee pain.  Objective findings included moderate 
effusion, and swelling of the left thigh that was probably 
more due to the varicose veins.  No muscle wasting or 
weakness was present.  The etiology of the veteran's left 
knee pain was status post total left knee arthroplasty with 
two patellar component revisions.  The etiology of the 
original knee disability was degenerative joint disease.  
This condition was bilateral.  The veteran had not lost any 
significant function due to the total left knee arthroplasty 
and had regained significant function.  He could perform 
eight hours of work five to six days per week in a job that 
required standing and sitting.  He had no flare-ups of pain 
and there was no weakness, fatigability, or incoordination.  
In short, there was no objective evidence of significant knee 
pathology.  

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against a grant of 
compensation for a left knee disability pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In so finding, the Board 
acknowledges that the veteran need not show fault on the part 
of VA.  However, the veteran must show that he sustained 
additional disability that was not a result of the natural 
progression of the disease or a necessary consequence of 
treatment.  

The medical evidence of record establishes that the veteran 
underwent a left knee replacement in April 1997 due to the 
progression of degenerative joint disease.  At the time of 
surgery, no complications were encountered, but the veteran 
thereafter continued to have pain and swelling of the left 
knee.  Consequently, the veteran underwent additional 
surgical revisions of the left knee.  The recent VA 
examination shows that these revisions were generally 
successful and that the veteran now has less pain and greater 
function of his left knee than he had previous to the April 
1997 surgery.  The veteran reported that he was functioning 
fairly well and had returned to work.  Notably, the VA 
examiner found no significant loss of function or left knee 
pathology.  

Accordingly, the Board finds that the veteran has sustained 
no additional disability of the left knee due to his VA 
surgical treatment.  The Board acknowledges that the veteran 
had some difficulty following the April 1997 surgery and that 
he underwent additional surgical procedures.  However, the 
Board must compare the veteran's current physical condition 
to his condition prior to the surgery.  In that respect, the 
medical evidence clearly shows that the veteran has not 
sustained additional disability of the left knee.  
Accordingly, the benefit sought on appeal is denied.


II.	Increased Rating

The record shows that the RO granted service connection for 
isolated left peroneal nerve palsy under 38 U.S.C.A. § 1151 
in a February 1998 rating decision.  The RO assigned a 10 
percent disability evaluation that has been confirmed and 
continued by subsequent rating decisions.  During the course 
of this appeal, the effective date has been assigned as April 
29, 1997.

The veteran alleges that his left peroneal nerve palsy is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on the average impairment of 
earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  When the assignment of an initial 
rating award is at issue, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

As described above, the veteran underwent a left total knee 
arthroplasty due to degenerative joint disease in April 1997.  
At orthopedic follow-ups in the subsequent months, the 
veteran complained of numbness of the toes and there was 
decreased sensation in the left peroneal nerve distribution.  

At an August 1997 electromyograph (EMG) consultation, the 
veteran reported that he had numbness and tingling of the 
antero-lateral aspect of the left foot, status post left 
total knee replacement.  He also had a decrease of 
dorsiflexion of the left foot, and sometimes dragged it.  
Physical examination found hypoesthesia antero-lateral 
aspect, left foot, with 4/5 dorsiflexion.  There was moderate 
muscle atrophy of extensor digitorum brevis.  The nerve 
conduction study and EMG were abnormal and suggestive of 
isolated left peroneal nerve palsy at or below the knee.

At the October 1997 orthopedic consultation with Dr. Briggs, 
the veteran complained of numbness over the left foot and 
toes dorsally and laterally.  The veteran demonstrated poor 
circulation distally and the dorsalis pedis and posterior 
tibial pulses could not be palpated.  

At a June 1998 VA neurological examination, the veteran 
reported numbness of the left foot and weakness of 
dorsiflexion following the April 1997 surgery.  Physical 
examination found minimal weakness of toe dorsiflexion and 
absent ankle jerk.  There was a widespread reduction in 
cutaneous sensitivities to all modalities including light 
touch, pinprick, and temperature stimulation.  The examiner 
summarized that the veteran had weakness and sensory deficits 
of the left lower leg following knee surgery, with partial 
recovery with near normal strength but persisting sensory 
deficits in distributions that were consistent with both deep 
and superficial branches of the peroneal nerve.  The motor 
and sensory deficits of the peroneal nerve were not a 
significant handicapping feature.

In May 1999, an EMG report shows that the veteran was 
evaluated for left leg numbness.  Physical examination found 
present ankle jerks and no definite weakness at the ankles.  
The study found evidence of very mild peroneal and tibial 
neuropathies with minimal axonal damage distal to the thigh.  
The tibial involvement was minimal compared to the peroneal 
involvement.  

Treatment records of Dr. Williams show that the veteran 
complained of left foot pain in October 1999.  In December 
1999, the veteran complained of a burning sensation of the 
dorsum of the foot.  He had weakness of ankle dorsiflexion.  
In January 2000, Dr. Williams wrote that the veteran had 
residual numbness in the left foot secondary to the traction 
injury on the peroneal nerve.  The veteran was aware that 
this was permanent.  

At the April 2002 VA examination, the veteran reported that 
the numbness of his left foot continued.  He described 
paresthesias and numbness of the left lower leg and over the 
anterior tibia, dorsum, and sides of the left foot.  The 
numbness was constant and accompanied by an aching pain.  He 
also had weakness of the left ankle.  He reported no flare-
ups.  

Upon examination, strength was 5/5 in all muscle groups of 
the lower extremities.  Vibrations sense was present in the 
toes.  Light touch sensation was lost in a stocking 
distribution on the left up to the proximal left thigh.  Knee 
and ankle reflexes were absent bilaterally.  The examiner 
opined that the veteran's neurological deficit appeared to 
have resolved.  The current subjective sensory loss was 
nonanatomic and inconsistent with previous report of peroneal 
neuropathy.  The examiner found no evidence of motor loss and 
an excellent recovery from the peroneal neuropathy.  

The veteran's isolated left peroneal nerve palsy has been 
assigned a 10 percent scheduler evaluation pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2002).  Under this 
Diagnostic Code, moderate incomplete paralysis of the 
anterior tibial nerve (deep peroneal) is assigned a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
severe incomplete paralysis.  A 30 percent evaluation is 
contemplated for complete paralysis of the anterior tibial 
nerve where dorsal flexion of the foot is lost.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, moderate 
degree.  38 C.F.R. § 4.124a (2002).

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 10 percent.  The record contains 
no medical evidence that indicates that the veteran's 
isolated left peroneal nerve palsy is equivalent to more than 
moderate incomplete paralysis.  The veteran has had 
consistent symptomatology of numbness of the left foot and 
lower left extremity.  Diagnostic testing has confirmed 
sensory deficits and some slight weakness.  Otherwise, the 
veteran's function and strength are essentially intact.  In 
fact, the recent VA examiner found that the veteran had 
largely recovered from the peroneal neuropathy.  Accordingly, 
an evaluation in excess of 10 percent is denied.

III.	TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's only service-connected disability in this case 
consists of isolated left peroneal nerve palsy, rated at 10 
percent.  As such, the veteran does not meet the basic 
criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2002).  The 
question thus becomes whether the veteran's service-connected 
disability, in and of itself, is so exceptional as to render 
him unable to secure and follow a substantially gainful 
occupation, and, therefore, to warrant the grant of TDIU on 
an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

In his initial claim for unemployability submitted in August 
1997, the veteran reported that he had last worked in April 
1997.  He had worked as a sugar bin operator for 7 months of 
the previous year.  He reported his educational level as two 
years of high school.  In a September 1997 statement, the 
veteran reported that he normally worked for 6 months 
cleaning sugar tanks during the beet lifting season.  He 
would be unable to perform that work during the current year 
because of his recent knee surgery.

An October 1998 note from the veteran's VA physician stated 
that he could return to work and may climb ladders.  Also in 
October 1998, the veteran stated that his former employer 
would only permit him to return to work if he signed a 
release of liability.

As discussed above, at the April 2002 VA examination, the 
veteran reported that he had returned to seasonal employment 
at the sugar beet factory.  In fact, he told the examiner 
that he was capable of working eight hours per day five to 
six days per week.  In addition, the record contains a 
medical opinion that the veteran was capable of returning to 
work.  In light of these circumstances, the Board cannot find 
that the veteran has been rendered unemployable due to his 
service-connected disability.  The veteran has, in fact, 
returned to the same place of employment where he had worked 
prior to his left knee surgery.  This fact clearly shows that 
the veteran has not experienced a marked interference with 
employment.  Accordingly, the appeal is denied. 



ORDER

Compensation under 38 U.S.C.A. § 1151 for a left knee 
disability due to VA surgical treatment is denied.

An evaluation in excess of 10 percent for isolated left 
peroneal nerve palsy is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

